PER CURIAM.
Defendant’s assignments of error in this appeal for conviction of possession of marijuana with intent to distribute were neither briefed nor argued and are considered abandoned. State v. Domingue, 298 So.2d 723 (La.1974); State v. Williams, 338 So.2d 672 (La.1976). Our review is therefore confined to an examination of the pleadings and proceedings for discoverable errors, errors patent. CCrP Art. 920(2); State v. Oliveaux, 312 So.2d 337 (La.1975).
An examination of this record, including the pleadings and proceedings, does not reveal any errors patent. The bill of information filed December 21, 1982, is in proper form. The trial court’s minutes indicate that the defendant was present with counsel at arraignment, at trial by jury, at the return of the judgment of the jury, and at sentencing. The jury was properly impaneled, was of the requisite number, and the verdict was unanimous.
The conviction and sentence are AFFIRMED.